Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
2.	Reissue Application 16/678,783 was filed on 11/08/2019 as both a reissue of 10/233,073 (now US 7,454,331) filed on 08/30/2002 and a continuation of 13/751,031 filed 01/25/2013, now abandoned, which was both a reissue of US 7,454,331 and continuation of 12/948,730 filed 11/17/2010, now RE43985 which was a reissue of 10/233,073 filed on 08/30/2002.

3.	For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Because the effective filing date of the related original patent application that the reissue application is based on is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier “First to Invent” provisions apply.

4.	The reissue application is timely filed based on the parent reissue applications.   When intent to broaden is indicated in a parent reissue application within In re Staats, 671 F.3d 1350, 101 USPQ2d 1930 (Fed. Cir. 2012)

5.	Claims 1-35 have been cancelled.  Claims 36-45 are pending claims.  Claims 36 and 41 have been further amended.

Reissues

6.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to
timely apprise the Office of any prior or concurrent proceeding in which US Patent
7,454,331 is involved. These proceedings would include any trial at the Patent Trial and
Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and
litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to
timely apprise the Office of any information which is material to patentability of the
claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and
prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and
1442.04.



35 U.S.C. 251
7.	Claims 36-51 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above and below in this Office action.  
8.	Claims 36-51 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
(Step 1: MPEP 1412.02(A))  In the instant case, and by way of the amendment, Applicant seeks to broaden independent claims 36-45 in this reissue at least by deleting/omitting the patent claim language requiring, “extracting features of the audio signal; analyzing one or more of the extracted features to perform a speech determination; classifying segments within an interval of the audio signal as speech segments or non-speech segments based upon the speech determination, wherein each segment has a respective loudness, and the loudness of the speech segments is less than the loudness of one or more loud non-speech segments; analyzing one or more of the extracted features of the audio signal to obtain an estimated loudness of the speech segments; providing an indication of the loudness of the interval of the audio signal by calculating control information from a weighted combination of the estimated loudness of the speech segments and the loudness of non-speech segments in which the estimated loudness of the speech segments is weighted more heavily.”

Particularly, Examiner proposed and Applicant amended a feature from “examining the audio information” to “extracting features of an audio signal; analyzing the extracted features to perform a speech determination; classifying the interval of the audio signal as speech or non-speech based upon said speech determination”.  See advisory issued on 10/23/2006 and subsequent responses filed by Applicant on 05/01/2007 and 10/23/2007.  Newly presented independent claims 36, 41, and 46 similarly recite “applying one or more analysis calculations to each segment…of an input audio signal”.  Accordingly, the currently recited claims in the instant application now omit the surrendered subject matter requiring “analyzing the extracted features to perform a speech determination; classifying the interval of the audio signal as speech or non-speech based upon said speech determination”.  
Additionally, with respect to “loudness”, Examiner proposed and Applicant adopted the amendments regarding “loudness”.  Specifically, Examiner argued that the claim scope related to displaying and tracking information relating to the amplitude of the signal and in order to overcome the prior art Vaudrey, Applicant should amend the claims.  Applicant then amended the claims to recite, “calculating control information from a weighted combination of the estimated loudness of the speech segments and the loudness of non-speech segments in which the estimated loudness of the speech segments is weighted more heavily.” (see: Applicant’s Response and extracting features of the audio signal; analyzing one or more of the extracted features to perform a speech determination; classifying segments within an interval of the audio signal as speech segments or non-speech segments based upon the speech determination, wherein each segment has a respective loudness, and the loudness of the speech segments is less than the loudness of one or more loud non-speech segments; analyzing one or more of the extracted features of the audio signal to obtain an estimated loudness of the speech segments; providing an indication of the loudness of the interval of the audio signal by calculating control information from a weighted combination of the estimated loudness of the speech segments and the loudness of non-speech segments in which the estimated loudness of the speech segments is weighted more heavily” is surrendered subject matter and some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter..
(Step 3: MPEP 1412.02(C)) It is noted that reissue claims 36-46 were not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture.
112(f) interpretations
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a processor to apply one or more analysis calculations” in claim 41.
“a processor to calculate an average loudness…calculate a difference value…adjust the loudness..” in claim 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The processor limitations are set forth using functional language in the claim.  The processor is not understood as having sufficient structure to perform the recited 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 36-38 and 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuban et al., US 5,666,384, 09/09/1997 in view of Jiang et al., US 6,901,362 B1, 05/31/2005 (filed 04/19/2000).

Regarding claim 36, Kuban discloses a method comprising:  applying one or more analysis calculations to each segment among a plurality of segments in an input audio signal, wherein each result from the one or more analysis calculations indicates a loudness level for that segment.  See figure 2 and column 3, lines 23-65 disclosing a gain determination circuit that determines the average amplitude of the audio/PCM signal and compares the average amplitude with a second threshold or reference level.  See column 3, lines 66-column 4, lines 16 and column 7, lines 10-22 which discloses that the audio input signal includes both speech and non-speech segments.  
	Kuban discloses calculating an average loudness of speech.  See column 3, lines 23-65 disclosing a gain determination circuit that determines the average amplitude of the audio/PCM signal segments.
	Kuban discloses calculating a difference value between the average loudness of speech and a desired loudness of speech; adjusting the loudness of each segment in the plurality of segments by the difference value such that variations of loudness between segments. See figure 2 and column 3, lines 23-65 disclosing a gain determination circuit that determines the average amplitude of the audio/PCM signal and compares the average amplitude with a second threshold or reference level.  If the average amplitude is less than the second threshold level, the gain determination circuit provides a control signal (e.g. a positive voltage) to the variable gain amplifier that causes the variable gain amplifier to apply a positive gain to the PCM input signal, such that the average amplitude of the AGC output signal approaches the second threshold level.  If the average amplitude is greater than the second threshold level, the gain determination circuit provides a control signal (e.g., a negative voltage) to the variable gain amplifier that causes the variable gain amplifier to apply a negative gain to the PCM input signal, such that the average amplitude of the AGC output signal approaches the second threshold level.  See also column 5, lines 41-column 7, line 55 disclosing calculating the difference value and adjusting the loudness of each speech or non-speech segment.
While Kuban discloses that there are speech segments and non-speech segments of an input audio signal, Jiang more explicitly states there are a plurality of segments in the audio signal.  See abstract, figures 1 and 3, column 1, lines 45-67, column 2, lines 1-22, column 3, lines 1-12, 29-36, column 5, lines 37-40 disclosing segmenting of the audio signal into speech and non-speech segments.  It would have been obvious to a skilled artisan at the time of the invention to have combined Kuban and Jiang as both disclose a plurality of segments in an input audio signal with Jiang providing greater detail on how the audio signal is segmented.  It would have been 

Regarding claim 37, Kuban disclose wherein each segment includes one or more blocks of the input audio signal.  See abstract, column 1, lines 45-67, column 2, lines 1-22, column 5, lines 36-column 6, line 9 disclosing that each segment includes one or more blocks of the input audio signal.  See block size, length and blocks per frame in cited portions.

Regarding claim 38, Kuban disclose wherein each segment includes one or more frames of the input audio signal.  See abstract, column 1, lines 45-67, column 2, lines 1-22, column 5, lines 36-column 6, line 9 disclosing that each segment includes one or more frames of the input audio signal.

Regarding claims 41-43, these claims are drawn to the apparatus corresponding to the method in claims 36-38 respectively.  Accordingly these claims are rejected under the same rationale used in claims 36-38 above.  


11.	Claims 39-40 and 44-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuban et al., US 5,666,384, 09/09/1997 in view of Jiang et al., US 6,901,362 B1, 05/31/2005 (filed 04/19/2000), Berestesky et al., US 7,155,385 B2, 12/26/2006 (filed 05/16/2002) and Texas Instruments, “TMS320C54x, TMS320LC54x, TMS320VC54x Fixed-Point Digital signal Processors, 1996-1999”.

Regarding claim 39, Kuban does not explicitly teach the input audio signal comprises a plurality of channels and two or more segments of the plurality of segments are received on a first channel.  However, Berestesky discloses a multichannel voice processing board.  See column 2, lines 43-52.  Berestesky states the multichannel voice processing is based on Texas Instruments TI549 Digital signal processor.  TI discloses a device can transmit data and receive data from one of eight channels.  See page 29.  It would have been obvious to a skilled artisan at the time of the invention to receive segments on a first or second channel as taught by Berestesky/TI because it was well known in the art at the time of the invention to receive segments from an audio signal over multiple channels to provide a high degree of parallelism and combining known elements would have yielded predictable results to one of ordinary skill in the art.

Regarding claim 40, Kuban does not explicitly teach the input audio signal comprises a plurality of channels and one or more segments of the plurality of segments is received on a first channel and one or more other segments of the plurality of segments is received on a second channel.  However, Berestesky discloses a multichannel voice processing board.  See column 2, lines 43-52.  Berestesky states the multichannel voice processing is based on Texas Instruments TI549 Digital signal processor.  TI discloses a device can transmit data and receive data from one of eight channels.  See page 29.  It would have been obvious to a skilled artisan at the time of the invention to receive segments on a first or second channel as taught by Berestesky/TI because it was well known in the art at the time of the invention to receive segments from an audio signal over multiple channels to provide a high degree of parallelism and combining known elements would have yielded predictable results to one of ordinary skill in the art.

Regarding claims 44-45, these claims are drawn to the apparatus corresponding to the method in claims 39-40 respectively.  Accordingly, these claims are rejected under the same rationale above.  

Response to Arguments
12.	Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. 
With respect to the Recapture rejections, Applicant argues the subject matter of the original patent claims is different from claim 36 because the claims recite the input 
	With respect to claim interpretation, Examiner notes the claims are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a processor to apply one or more analysis calculations” in claim 41.
“a processor to calculate an average loudness…calculate a difference value…adjust the loudness..” in claim 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The processor limitations are set forth using functional language in the claim.  The processor is not understood as having sufficient structure to perform the recited functions as in claims 41-45.  If a general purpose processor would be capable of performing the claimed functions, then a skilled artisan may consider it as providing sufficient structure for performing those functions (i.e. functions such as “receiving” or “storing”); however, the above recited functions are not a typical function found on a general purpose processor and would require additional programming of the processor 
Regarding the rejections under 35 U.S.C. 103, Applicant argues Kuban teaches away from the claimed features in that it is an AGC that is intended to prevent the audio AGC circuit from amplifying an input signal that primarily comprises noise.  Applicant argues Kuban causes a compression of the audio signals streaming through his transcoder, thereby destroying the original loudness variations of the input signal citing column 2, lines 26-41 and column 3, lines 31-65.
Examiner disagrees.  The claim merely recites applying an analysis calculation to a segment in an input audio signal that indicates a loudness level for that segment.  Kuban accomplishes this as noted in figure 2 and column 3, lines 23-65 disclosing a gain determination circuit that determines the average amplitude of the audio/PCM signal and compares the average amplitude with a second threshold or reference level.  See column 3, lines 66-column 4, lines 16 and column 7, lines 10-22 which discloses that the audio input signal includes both speech and non-speech segments.  Kuban discloses calculating an average loudness for the plurality of segments.  See column 3, lines 23-65 disclosing a gain determination circuit that determines the average amplitude of the audio/PCM signal segments.  Further, Kuban discloses calculating a difference value between the average loudness and a desired loudness of speech; adjusting the loudness of each segment in the plurality of segments by increasing or decreasing the loudness for that segment by the difference value. See figure 2 and column 3, lines 23-65 disclosing a gain determination circuit that 
	Examiner disagrees that these teachings do not relate to the claimed subject matter and that being concerned or drawn to mitigating noise precludes the teachings from reading on the claim.  As outlined above, Kuban accomplishes each of the recited claim steps of applying an analysis calculation to indicate a loudness level; calculating an average loudness of speech; calculating a difference value between the average loudness of speech and a desired loudness of speech; and adjusting the loudness of each segment by the difference value such that variations of loudness between segments is preserved.  



Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/WHW/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992